Case 19-10114-JDW      Doc 13    Filed 02/21/19 Entered 02/21/19 11:46:57       Desc Main
                                 Document     Page 1 of 2


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                              CHAPTER 13 CASE NO.:

FLORA HOYLE                                                    19-10114-JDW

                          OBJECTION TO CONFIRMATION

       COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through counsel,
and files this Objection to Confirmation (the “Objection”) and in support states as
follows:

       1.     The Debtor initiated this proceeding with the filing of a voluntary petition
for relief on January 10, 2019. The Chapter 13 plan (Dkt. #2) (the “Plan”) was filed that
same day.

       2.     The Debtor is below median income and has proposed a plan term of 60
months with no distribution to nonpriority unsecured creditors.

       3.     The Debtor has not provided the Trustee with a copy of her 2018 Federal
tax return as required by §521(e)(2)(A)(i).

       4.     Section 3.2 of the Plan provides that the claim of OneMain Financial will
be paid a value for its claim secured by a 2000 Oldsmobile Alero. At the Section 341(a)
Meeting of Creditors the Debtor testified that she no longer has the vehicle. There is no
basis for the claim to be treated as secured. The Plan must be amended.

       5.     On February 14, 2019, 1st Franklin Financial Corp. filed its Proof of Claim
(Clm. #10) in the amount of $9,539.43 which is secured by personal property of the
Debtor which the creditor valued at $3,500.00. The Plan does not contain a provision
for this secured claim and, therefore, must be amended.

       6.     The Trustee requests that confirmation of the Plan be denied. Should the
Debtor be delinquent in plan payments at the time of the hearing on this Objection, the
Trustee also requests that the bankruptcy case be dismissed.


                                              1
Case 19-10114-JDW         Doc 13   Filed 02/21/19 Entered 02/21/19 11:46:57       Desc Main
                                   Document     Page 2 of 2


       WHEREFORE, PREMISES CONSIDERED, Locke D. Barkley, Chapter 13 Trustee,
prays that upon notice and hearing that this Court enter its order sustaining the
Trustee’s Objection and for such other relief to which the Trustee and this bankruptcy
estate may be entitled.

       Dated: February 21, 2019

                                           Respectfully submitted,
                                           LOCKE D. BARKLEY, TRUSTEE

                                           BY: /s/ W. Jeffrey Collier
                                           W. JEFFREY COLLIER, ESQ.
                                           Attorney for Trustee
                                           6360 I-55 North, Suite 140
                                           Jackson, Mississippi 39211
                                           (601) 355-6661
                                           ssmith@barkley13.com
                                           MSB No. 10645


                               CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage prepaid,
or electronically notified through the CM/ECF system, a copy of the above and
foregoing to the Debtor, attorney for the Debtor, the United States Trustee, and other
parties in interest, if any, as identified below.

       Dated: February 21, 2019

                                           /s/ W. Jeffrey Collier
                                           W. JEFFREY COLLIER




                                              2
